W. Ray Jouett, M.D. Chairman Arkansas State Medical Board #5 St. Vincent Circle 401 Little Rock, AR 72205
Dear Dr. Jouett:
This is in response to Board Secretary Dr. Joe Verser's request for an opinion concerning the copying of patient medical records, and the fee charged for such copying. We assume that this question was asked on behalf of the State Medical Board.
Specifically, Dr. Verser describes a situation where a physician is convicted and sentenced to the state penitentiary. Pursuant to Board action, this doctor is no longer licensed to practice medicine in the state. The physician turns over all of his medical records to another physician. Former patients of the convicted doctor wish to obtain copies of their medical records so that they may transfer them to another doctor's office. The patients are informed by the physician who has possession of the records that they may obtain copies of their records by paying a twenty dollar fee and that half of the fee would go to the convicted doctor now serving his term in the state penitentiary.
Dr. Verser questions the "legalities" of a physician not licensed in the state and now in the penitentiary, being able to turn over his records to another physician and obtain half of the twenty dollar fee for copying the records.
We can find no provision of law that would be violated by the actions you describe. The arrangement between the two physicians concerning the copying fees appears to be a private contractual arrangement between them. The receipt of these fees, in my opinion, does not amount to the unauthorized practice of medicine. See A.C.A. § 17-93-202(2).
We should note, however, that after July 15, 1991, the amount of the charge for such copies will be governed by Act 767 of 1991, which sets a fee (excluding x-rays) of not more than one dollar per page for the first five pages and twenty-five cents per page for each additional page, with a minimum charge of five dollars. The act also provides for a reasonable retrieval fee for stored records of a hospital, and reasonable fees may be charged for narrative medical reports or medical review when performed by the doctor or medical institution subject to the request for records.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb